                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION (DETROIT)

In re: Timothy Kelton Rishel III                            Case no. 20-42515
                                                            Chapter 7
                  Debtor.                                   Hon. Thomas J. Tucker
________________________________/

         DEBTOR’S EX-PARTE MOTION TO DEFER ENTRY OF DISCHARGE

Pursuant to Fed. R. Bankr. P. 4008(a), the undersigned requests that this Court issue an order
deferring entry of a Discharge pursuant to 11 U.S.C. 727 until July 29, 2020, to allow the
Debtors additional time to file a reaffirmation agreement.

Dated: June 29, 2020                         /s/ Thomas P. Riley
                                             Thomas P. Riley (P76370)
                                             Thomas P. Riley Law Office, PLC
                                             Attorney for the Debtor
                                             500 W. Michigan Ave., Ste. 1
                                             Jackson MI 49201
                                             (517) 787-2196
                                             Thomas@ThomasRileyLaw.com




   20-42515-tjt    Doc 17     Filed 06/29/20     Entered 06/29/20 17:09:10        Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION (DETROIT)

In re: Timothy Kelton Rishel III                             Case no. 20-42515
                                                             Chapter 7
                  Debtor.                                    Hon. Thomas J. Tucker
________________________________/

  ORDER ON DEBTOR’S EX-PARTE MOTION TO DEFER ENTRY OF DISCHARGE

        Pursuant to Fed. R. Bankr. P. 4008(a), entry of a Discharge order pursuant to 11 U.S.C.
727 is deferred until July 29, 2020, to allow the Debtors additional time to file a reaffirmation
agreement.

                                           EXHIBIT A




   20-42515-tjt     Doc 17    Filed 06/29/20     Entered 06/29/20 17:09:10        Page 2 of 2
